    Case 1:05-cr-00239-MHT-WC Document 46 Filed 11/23/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )     CRIMINAL ACTION NO.
     v.                              )        1:05cr239-MHT
                                     )             (WO)
JOSEPH L. KENNEDY                    )

                                ORDER

    It is ORDERED that defendant Joseph L. Kennedy’s

motion    for   compassionate        release    (doc.    no.     35)   is

denied.

                               ***

    Defendant      Kennedy     seeks     relief    under    18   U.S.C.

§ 3582(c)(1)(A), which provides, in relevant part:

    “[T]he court, upon motion of the Director of
    the Bureau of Prisons, or upon motion of the
    defendant   after   the   defendant   has   fully
    exhausted all administrative rights to appeal a
    failure of the Bureau of Prisons to bring a
    motion on the defendant's behalf or the lapse
    of 30 days from the receipt of such a request
    by the warden of the defendant's facility,
    whichever is earlier, may reduce the term of
    imprisonment   (and   may   impose  a   term   of
    probation or supervised release with or without
    conditions that does not exceed the unserved
    portion of the original term of imprisonment),
    after considering the factors set forth in
    section 3553(a) to the extent that they are
    applicable, if it finds that—
    Case 1:05-cr-00239-MHT-WC Document 46 Filed 11/23/20 Page 2 of 3




           (i) extraordinary and compelling                  reasons
           warrant such a reduction;

           ...

    and that such a reduction is consistent with
    applicable policy statements issued by the
    Sentencing Commission.”

    Assuming,      without        deciding,         that    Kennedy      has

sufficiently      exhausted       administrative           remedies,     see

Inmate   Request    to    Staff    (doc.      no.    42-1)    at   2,    his

motion nevertheless fails because he has not shown that

“extraordinary      and     compelling          reasons      warrant”      a

reduction in his sentence at this time.                        18 U.S.C.

§ 3582(c)(1)(A).          While    the    court       sympathizes       with

Kennedy for the fear he has been experiencing, he has

presented    no    evidence       that    his    documented        medical

conditions are the type that place him at elevated risk

of serious complications from COVID-19.                      Furthermore,

the medical records he submitted recently show that,

although    he    unfortunately         has   become       infected     with

COVID-19, he received daily examinations after testing

                                    2
    Case 1:05-cr-00239-MHT-WC Document 46 Filed 11/23/20 Page 3 of 3




positive, and his vital signs remained normal.                         See

Medical   Records     (doc.     no.    44-1).       Given    that      his

symptoms do not appear to be particularly severe or

life-threatening, his infection does not constitute a

sufficiently compelling reason to warrant a reduction

in his sentence at this time.

    DONE, this the 23rd day of November, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   3
